
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


EXECUTION COPY


EQUITY RESTRUCTURING AND
WARRANT PURCHASE AGREEMENT


        THIS EQUITY RESTRUCTURING AND WARRANT PURCHASE AGREEMENT (this
"Agreement"), dated as of January 22, 2013, by and among Azteca Acquisition
Corporation, a Delaware corporation (the "Company"), Hemisphere Media
Group, Inc., a Delaware corporation and an indirect wholly-owned subsidiary of
Cinelatino (as defined below) ("Parent"), Azteca Acquisition Holdings, LLC, a
Delaware limited liability company ("Sponsor"), Clive Fleissig ("Fleissig"),
Juan Pablo Alban ("Alban"), John Engelman ("Engelman"), Alfredo E. Ayub ("Ayub",
and together with Sponsor, Fleissig, Alban, and Engelman, collectively the
"Existing Azteca Stockholders"), Brener International Group, LLC, a Delaware
limited liability company ("BIG", and together with Fleissig and Alban, the
"Existing Azteca Warrantholders"), InterMedia Partners VII, L.P., a Delaware
limited partnership ("IM VII"), InterMedia Cine Latino, LLC, a Delaware limited
liability company ("IMCL"), Cinema Aeropuerto, S.A. de C.V., a Mexican sociedad
anónima de capital variable ("Cinema Aeropuerto"), and James M. McNamara
("McNamara", and together with IM VII, IMCL and Cinema Aeropuerto, collectively,
the "Sellers").

        WHEREAS, on the date hereof, the Company, Parent, Hemisphere Merger Sub
I, LLC, a Delaware limited liability company and an indirect wholly-owned
subsidiary of Parent ("IM Merger Sub"), Hemisphere Merger Sub II, Inc., a
Delaware corporation and an indirect wholly-owned subsidiary of Parent ("Azteca
Merger Sub"), Hemisphere Merger Sub III, Inc., a Delaware corporation and an
indirect wholly-owned subsidiary of Parent ("Cinelatino Merger Sub"), InterMedia
Español Holdings, LLC, a Delaware limited liability company ("IM"), and Cine
Latino, Inc., a Delaware corporation ("Cinelatino"), entered into an Agreement
and Plan of Merger (as amended from time to time, the "Merger Agreement");

        WHEREAS, capitalized terms used in this Agreement, but not otherwise
defined in this Agreement, shall have the meanings given to such terms in the
Merger Agreement;

        WHEREAS, the Company and Sponsor are parties to that certain Securities
Purchase Agreement, dated as of April 15, 2011 (the "Securities Purchase
Agreement"), pursuant to which, among other things, (i) Sponsor purchased
2,500,000 (after giving effect to the forfeiture of 375,000 shares) of the
Company's ordinary shares of no par value (which in connection with the
reincorporation of the Company from the British Virgin Islands into Delaware
were subsequently converted into 2,500,000 shares of the Company's common stock,
$0.0001 par value per share ("Azteca Common Stock")) and (ii) up to 735,294
shares of such Azteca Common Stock are subject to forfeiture as described
therein;

        WHEREAS, following the date of the Securities Purchase Agreement, the
Sponsor transferred an aggregate of 420,000 shares of Azteca Common Stock to the
other Existing Azteca Stockholders;

        WHEREAS, the Merger Agreement provides, among other things, for the
merger of Azteca Merger Sub with and into the Company, with the Company
surviving (the "Azteca Merger"), pursuant to which each share of Azteca Common
Stock issued and outstanding immediately prior to the Effective Time (other than
(x) any shares of Azteca Common Stock to be cancelled pursuant to Section 2.1(b)
of the Merger Agreement, (y) any shares of Azteca Common Stock redeemed pursuant
to the redemption provisions of the Azteca Charter and (z) Dissenting Shares)
will be automatically converted into and will thereafter represent the right to
receive one validly issued, fully paid and non-assessable share of Class A
common stock, par value $0.0001 per share, of Parent ("Parent Class A Common
Stock"); and

1

--------------------------------------------------------------------------------



        WHEREAS, the Merger Agreement further provides, among other things, for
the merger of IM Merger Sub with and into IM, with IM surviving (the "IM
Merger"), pursuant to which all of the IM Units issued and outstanding
immediately prior to the Effective Time (other than any IM Units to be cancelled
pursuant to Section 2.5(b) of the Merger Agreement) will be automatically
converted into and will thereafter represent the right to receive an aggregate
of 20,432,462 validly issued, fully paid and non-assessable shares of Class B
common stock, par value $0.0001 per share, of Parent ("Parent Class B Common
Stock", and together with the Class A Common Stock, the "Parent Common Stock"),
in each case as provided in the Merger Agreement; and

        WHEREAS, the Merger Agreement further provides, among other things, for
the merger of Cinelatino Merger Sub with and into Cinelatino, with Cinelatino
surviving (the "Cinelatino Merger"), pursuant to which all of the shares of Cine
Common Stock issued and outstanding immediately prior to the Effective Time
(other than any shares of Cine Common Stock to be cancelled pursuant to
Section 2.8(b) of the Merger Agreement) will be automatically converted into and
will thereafter represent the right to receive an aggregate of 12,567,538
validly issued, fully paid and non-assessable shares of Parent Class B Common
Stock.

        NOW, THEREFORE, in order to induce the Sellers to cause IM and
Cinelatino to enter into the Merger Agreement and in consideration of the other
mutual agreements contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

        1.    Forfeiture of Shares of Common Stock.    

        (a)    Failure to Reach Price Targets within 36 Months; Forfeiture by
Existing Azteca Stockholders.    From and after the Effective Time, in the event
the trading price of the Parent Class A Common Stock does not exceed certain
price targets, each Existing Azteca Stockholder acknowledges and agrees that it
shall forfeit any and all rights to the number of shares of Parent Class A
Common Stock as set forth below:

          (i)  in the event the last sale price of the Parent Class A Common
Stock does not equal or exceed $12.50 per share (as adjusted for stock splits,
share dividends, reorganizations, recapitalizations and the like) for any 20
trading days within at least one 30-trading day period within 36 months
following the Effective Time, each Existing Azteca Stockholder, severally and
not jointly and severally, acknowledges and agrees that such Existing Azteca
Stockholder shall forfeit any and all rights to the number of shares of Parent
Class A Common Stock (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) set forth below next to such
Existing Azteca Stockholders' name; and

         (ii)  in the event the last sale price of the Parent Class A Common
Stock does not equal or exceed $15.00 per share (as adjusted for stock splits,
share dividends, reorganizations, recapitalizations and the like) for any 20
trading days within at least one 30-trading day period within 36 months
following the Effective Time, each Existing Azteca Stockholder, severally and
not jointly and severally, acknowledges and agrees that such Existing Azteca
Stockholder shall forfeit any and all rights to the number of shares of Parent
Class A Common Stock (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) set

2

--------------------------------------------------------------------------------



forth below next to such Existing Azteca Stockholders' name), in addition to any
shares of Parent Class A Common Stock forfeited pursuant to Section 1(a)(i)
herein.

Name of Seller
  Shares Forfeited upon Failure to
Reach $12.50 Price Target
Pursuant to Section 1(a)(i)   Shares Forfeited upon Failure to
Reach $15.00 Price Target
Pursuant to Section 1(a)(ii)  

Sponsor

    296,614     315,152  

Fleissig

    22,816     24,242  

Alban

    22,816     24,242  

Engelman

    7,130     7,576  

Ayub

    7,130     7,576              

Total

    356,506 *   378,788 *            

--------------------------------------------------------------------------------

*Subject to adjustment for stock splits, share dividends, reorganizations,
recapitalizations and the like.

        (b)    Failure to Reach Certain Price Targets within 60 Months;
Forfeiture by Existing Azteca Stockholders.    From and after the Effective
Time, in the event the trading price of the Parent Class A Common Stock does not
exceed certain price targets, each Existing Azteca Stockholder acknowledges and
agrees that, in addition to the shares of Parent Class A Common Stock subject to
forfeiture pursuant to Section 1(a), it shall forfeit any and all rights to the
number of shares of Parent Class A Common Stock as set forth below:

          (i)  in the event the last sale price of the Parent Class A Common
Stock does not equal or exceed $12.50 per share (as adjusted for stock splits,
share dividends, reorganizations, recapitalizations and the like) for any 20
trading days within at least one 30-trading day period within 60 months
following the Effective Time, each Existing Azteca Stockholder, severally and
not jointly and severally, acknowledges and agrees that such Existing Azteca
Stockholder shall forfeit any and all rights to the number of shares of Parent
Class A Common Stock (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) set forth below next to such
Existing Azteca Stockholders' name; and

         (ii)  in the event the last sale price of the Parent Class A Common
Stock does not equal or exceed $15.00 per share (as adjusted for stock splits,
share dividends, reorganizations, recapitalizations and the like) for any 20
trading days within at least one 30-trading day period within 60 months
following the Effective Time, each Existing Azteca Stockholder, severally and
not jointly and severally, acknowledges and agrees that such Existing Azteca
Stockholder shall forfeit any and all rights to the number of shares of Parent
Class A Common Stock (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) set

3

--------------------------------------------------------------------------------



forth below next to such Existing Azteca Stockholders' name), in addition to any
shares of Parent Class A Common Stock forfeited pursuant to Section 1(b)(i)
herein.

Name of Seller
  Shares Forfeited upon Failure to
Reach $12.50 Price Target
Pursuant to Section 1(b)(i)   Shares Forfeited upon Failure to
Reach $15.00 Price Target
Pursuant to Section 1(b)(ii)  

Sponsor

    104,000     104,000  

Fleissig

    8,000     8,000  

Alban

    8,000     8,000  

Engelman

    2,500     2,500  

Ayub

    2,500     2,500              

Total

    125,000 *   125,000 *            

--------------------------------------------------------------------------------

*Subject to adjustment for stock splits, share dividends, reorganizations,
recapitalizations and the like.

        (c)    Failure to Reach Price Targets; Forfeiture by Sellers.    From
and after the Effective Time, in the event the trading price of the Parent
Class A Common Stock does not exceed certain price targets, each Seller,
severally and not jointly and severally, acknowledges and agrees that such
Seller shall forfeit any and all rights to the number of shares of Parent
Class B Common Stock as set forth below:

          (i)  in the event the last sale price of the Parent Class A Common
Stock does not equal or exceed $12.50 per share (as adjusted for stock splits,
share dividends, reorganizations, recapitalizations and the like) for any 20
trading days within at least one 30-trading day period within 60 months
following the Effective Time, each Seller shall forfeit any and all rights to
the number of shares of Parent Class B Common Stock (as adjusted for stock
splits, share dividends, reorganizations, recapitalizations and the like) set
forth below next to such Seller's name; and

         (ii)  in the event the last sale price of the Parent Class A Common
Stock does not equal or exceed $15.00 per share (as adjusted for stock splits,
share dividends, reorganizations, recapitalizations and the like) for any 20
trading days within at least one 30-trading day period within 60 months
following the Effective Time, each Seller shall forfeit any and all rights to
the number of shares of Parent Class B Common Stock (as adjusted for stock
splits, share dividends, reorganizations, recapitalizations and the like) set
forth below next to such Seller's name, in addition to any shares of Parent
Class B Common Stock forfeited pursuant to Section 1(a) herein.

Name of Seller
  Shares Forfeited upon Failure to
Reach $12.50 Price Target
Pursuant to Section 1(c)(i)   Shares Forfeited upon Failure to
Reach $15.00 Price Target
Pursuant to Section 1(c)(ii)  

IM VII

    928,748     928,748  

IMCL

    271,345     271,345  

Cinema Aeropuerto

    271,345     271,345  

McNamara

    28,562     28,562              

Total

    1,500,000 *   1,500,000 *

--------------------------------------------------------------------------------

*Subject to adjustment for stock splits, share dividends, reorganizations,
recapitalizations and the like.

4

--------------------------------------------------------------------------------





        (d)    Termination of Rights as Stockholder.    If any shares of Parent
Common Stock are forfeited in accordance with this Section 1, Parent shall
immediately repurchase and cancel all such shares of Parent Common Stock for an
aggregate total purchase price of $1.00 in respect of all such shares of Parent
Common Stock so repurchased on each occasion and, then after such time the
Existing Azteca Stockholders and the Sellers (or their successors in interest),
shall no longer have any rights as a holder of such shares of Parent Common
Stock, and Parent shall take such action as is appropriate to cancel such shares
of Parent Common Stock. In addition, each of the Existing Azteca Stockholders
and each of the Sellers agrees to take any and all action reasonably requested
by Parent necessary to effect any adjustment in this Section 1. Each of the
Existing Azteca Stockholders and each of the Sellers, for value received, by way
of security and in order more fully to secure the performance of its respective
obligations under this Agreement, hereby irrevocably appoints Parent to be its
agent and attorney-in-fact to execute and complete on behalf of such Existing
Azteca Stockholder or such Seller, as the case may be, any deeds, agreements or
other documents which Parent may from time to time require to effect the
forfeiture, repurchase and cancellation of any shares of Parent Common Stock
pursuant to this Agreement.

        2.    Contributions at Closing.    Immediately prior to the consummation
of the transactions contemplated by the Merger Agreement (and as an integral
part of the closing of the Mergers), each Existing Azteca Stockholder shall
contribute, transfer, assign, convey and deliver to the Company, absolutely and
unconditionally, without consideration, such number of shares of Azteca Common
Stock set forth below next to such Existing Azteca Stockholder's name, free and
clear of all liens and other encumbrances of any kind.

Name of Seller
  Number of Shares
to be Contributed  

Sponsor

    208,000  

Fleissig

    16,000  

Alban

    16,000  

Engelman

    5,000  

Ayub

    5,000          

Total

    250,000          

        3.    Warrant Sale at Closing.    Immediately prior to the consummation
of the transactions contemplated by the Merger Agreement (and as an integral
part of the closing of the Mergers), each Existing Azteca Warrantholder shall
sell, transfer, assign, convey and deliver to the Company, and the Company shall
purchase from such Existing Azteca Warrantholder, for a price equal to the cash
distribution amount as shall be distributed to holders of Warrants pursuant to
Section 2.7 of the Warrant Amendment, such number of Warrants to purchase Parent
Class A Common Stock (after giving effect to the Warrant Amendment) set forth
below next to such Existing Azteca Warrantholder's name, free and clear of all
liens and other encumbrances of any kind.

Name of Seller
  Number of Warrants
to be Sold  

BIG

    2,022,222  

Fleissig

    155,556  

Alban

    155,556          

Total

    2,333,334          

        4.    Warrant Issuance at Closing.    

        (a)   Immediately following the consummation of the transactions
contemplated by the Merger Agreement (and as an integral part of the closing of
the Mergers), Parent shall issue to each of

5

--------------------------------------------------------------------------------



the Sellers set forth below, and each such Seller shall purchase from Parent,
for a price equal to the cash distribution amount as shall be distributed to
holders of Warrants pursuant to Section 2.7 of the Warrant Amendment), such
number of newly issued Warrants to purchase Parent Class A Common Stock
substantially identical to the Stockholder Warrants (after giving effect to the
Warrant Amendment) set forth below next to such Seller's name, free and clear of
all liens and other encumbrances of any kind.

Name of Seller
  Number of Warrants
to be Purchased  

IM VII

    1,444,720  

IMCL

    422,092  

Cinema Aeropuerto

    422,092  

McNamara

    44,430          

Total

    2,333,334          

        (b)   Each Seller, severally and not jointly and severally, represents
and warrants to Azteca that each of the representations and warranties set forth
in Section 5 of the Support Agreement are true and correct on and as of the date
hereof, and shall be true and correct as of the Effective Time, mutatis mutandis
(such representations and warranties shall be deemed to be made only by the
person making such representations and warranties).

        5.    Termination.    Notwithstanding anything to the contrary contained
in this Agreement, this Agreement and the obligations of parties under this
Agreement shall automatically terminate upon the termination of the Merger
Agreement in accordance with its terms. Nothing in this Section 5 shall relieve
any party of liability for any willful and material breach of this Agreement
occurring prior to termination. For purposes of this Section 5, a "willful and
material breach" shall mean a material breach of this Agreement that is a
consequence of an act undertaken or a failure to act by the breaching party with
the knowledge that the taking of such act or a failure to take such act would,
or would be reasonably expected to, result in a material breach of this
Agreement.

        6.    Further Assurances.    Each party agrees to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

        7.    Notices.    All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent via facsimile (receipt confirmed), sent via
electronic mail, sent by an internationally recognized overnight courier
(providing proof of delivery), or mailed in the United States by certified or
registered mail, postage prepaid, to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

        (a)   if to the Company, Parent, Sponsor, BIG, or the Existing Azteca
Stockholders, to:

c/o Brener International Group, LLC
421 N. Beverly Drive
Suite 300
Beverly Hills, CA 90210
Attention: Mr. Juan Pablo Albán
Fax No: (310) 553-1637
Email: jpalban@brenergroup.com

6

--------------------------------------------------------------------------------



with copies (which shall not constitute notice hereunder) to:

Greenberg Traurig, P.A.
401 E. Las Olas Blvd., Suite 2000
Fort Lauderdale, FL 33301
Attention: Donn Beloff, Esq.
Facsimile No.: 954-765-1477
E-mail: beloffd@gtlaw.com

        (b)   if to IM VII or IMCL, to:

InterMedia Español Holdings, LLC
c/o InterMedia Partners, L.P.
405 Lexington Avenue
48th Floor
New York, NY 10174
Attention: Mark Coleman, Esq. and Mr. Craig Fischer
Fax No: (212) 503-2879
Email: mcoleman @intermediaadvisors.com
           and cfischer@intermediaadvisors.com

with a copy (which shall not constitute notice hereunder) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Fax No: (212) 757-3990
Attention: Jeffrey D. Marell, Esq. and Tracey A. Zaccone, Esq.
Email: jmarell@paulweiss.com and tzaccone@paulweiss.com

        (c)   if to Cinema Aeropuerto, to:

Cinema Aeropuerto, S.A. de C.V.
Blvd Manuel Avila Camacho 147
Chapultepec Morales
11560 Ciudad de Mexico, D.F.
Mexico
Attention: Mr. José A. Abad
Fax No: +52 (55) 5283-4314
Email: jabad@mvs.com

        (d)   if to McNamara, to:

c/o Del, Shaw, Moonves, Tanaka, Finkelstein & Lezcano
2120 Colorado Avenue
Suite 200
Santa Monica, CA 90404
Attention: Jeffrey S. Finkelstein, Esq. and Ernest Del, Esq,
Fax No: 310-978-7999
Email: jfinkelstein@dsmtfl.com and edel@dsmtfl.com

        8.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which together will be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. For purposes of this Agreement,
facsimile

7

--------------------------------------------------------------------------------



signatures or signatures by other electronic form of transfer shall be deemed
originals, and the parties agree to exchange original signatures as promptly as
possible.

        9.    Entire Agreement.    This Agreement, together with the Support
Agreement and the Merger Agreement, constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement (including
Section 3 of the Securities Purchase Agreement) and is not intended to and shall
not confer upon any person other than the parties hereto any rights or remedies
hereunder.

        10.    Governing Law.    This Agreement and any claim, controversy or
dispute arising under or related thereto, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties, whether arising in Law or in equity, in contract, tort or otherwise,
shall be governed by, and construed and interpreted in accordance with, the Laws
of the State of Delaware, without regard to its rules regarding conflicts of Law
to the extent that the application of the Laws of another jurisdiction would be
required thereby.

        11.    Assignment.    Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties hereto without the
prior written consent of the other parties; provided, however, that
notwithstanding the foregoing, InterMedia Cine Latino, LLC may assign its
interests and obligations under this Agreement to InterMedia Partners VII, L.P.
without the prior written consent of the other parties. Any assignment in
violation of the preceding sentence shall be void. Subject to the preceding two
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

        12.    Consent to Jurisdiction.    Each of the parties hereto hereby
irrevocably agrees that any legal action or proceeding with respect to this
Agreement, or for recognition and enforcement of any judgment in respect of this
Agreement and obligations arising hereunder brought by any other party hereto or
its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such Action for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement,
(a) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason other than the failure to serve in accordance
with this Section 12, (b) any claim that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the Action in such court is brought in an inconvenient forum, (ii) the venue
of such Action is improper or (iii) this Agreement or the subject matter hereof,
may not be enforced in or by such courts.

        13.    Severability.    If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of Law
or public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
insofar as the foregoing can be accomplished without materially affecting the
economic benefits anticipated by the parties to this Agreement. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the

8

--------------------------------------------------------------------------------



fullest extent permitted by applicable Law in an acceptable manner to the end
that the transactions contemplated by this Agreement is fulfilled to the extent
possible.

        14.    Waiver and Amendment; Remedies Cumulative.    Subject to
applicable Law, any provision of this Agreement may be waived. Any agreement on
the part of a party to any such waiver shall be valid only if set forth in an
instrument in writing signed on behalf of the party against whom waiver is
sought; provided, that any waiver given in compliance with this Section 14 or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Subject to applicable Law, any of the provisions of
this Agreement may be amended at any time, by the mutual written agreement of
the parties. No failure or delay on the part of any party hereto in the exercise
of any right hereunder shall impair such right or be construed to be a waiver
of, or acquiescence in, any breach of any representation, warranty or agreement
herein, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or of any other right.

        15.    Waiver of Jury Trial.    EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

        16.    Specific Performance.    The parties agree that irreparable
damage would occur and that the parties would not have any adequate remedy at
Law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached by any party.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches and/or threatened breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any
federal court located in the State of Delaware or in Delaware state court, this
being in addition to any other remedy to which they are entitled to at Law or in
equity.

        17.    Effect of Headings.    The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation thereof.

9

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

    AZTECA ACQUISITION CORPORATION
 
 
By:
 
/s/ GABRIEL BRENER


--------------------------------------------------------------------------------

    Name:   Gabriel Brener     Title:   President, CEO and Chairman
 
 
HEMISPHERE MEDIA GROUP, INC.
 
 
By:
 
/s/ CRAIG FISCHER


--------------------------------------------------------------------------------

    Name:   Craig Fischer     Title:   Vice President, Secretary and Treasurer
 
 
AZTECA ACQUISITION HOLDINGS, LLC
 
 
By:
 
/s/ GABRIEL BRENER


--------------------------------------------------------------------------------

    Name:   Gabriel Brener     Title:   President
 
 
BRENER INTERNATIONAL GROUP, LLC
 
 
By:
 
/s/ GABRIEL BRENER


--------------------------------------------------------------------------------

    Name:   Gabriel Brener     Title:   CEO
 
 
/s/ CLIVE FLEISSIG      

--------------------------------------------------------------------------------

Clive Fleissig
 
 
/s/ JUAN PABLO ALBÁN      

--------------------------------------------------------------------------------

Juan Pablo Albán
 
 
/s/ JOHN ENGELMAN      

--------------------------------------------------------------------------------

John Engelman
 
 
/s/ ALFREDO ELIAS AYUB      

--------------------------------------------------------------------------------

Alfredo Elias Ayub
[Equity Restructuring Agreement]

--------------------------------------------------------------------------------



    SELLERS:
 
 
INTERMEDIA PARTNERS VII, L.P.
 
 
By:
 
/s/ MARK COLEMAN                              


--------------------------------------------------------------------------------

    Name:   Mark Coleman     Title:   Authorized Signatory
 
 
INTERMEDIA CINE LATINO, LLC
 
 
By:
 
/s/ CRAIG FISCHER


--------------------------------------------------------------------------------

    Name:   Craig Fischer     Title:   Authorized Signatory
 
 
CINEMA AEROPUERTO, S.A. DE C.V.
 
 
By:
 
/s/ JOAQUÍN VARGAS GUAJARDO


--------------------------------------------------------------------------------

    Name:   Joaquín Vargas Guajardo     Title:   Attorney-in-fact
 
 
/s/ JAMES M. MCNAMARA      

--------------------------------------------------------------------------------

JAMES M. MCNAMARA

   

[Equity Restructuring Agreement]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2


EXECUTION COPY



EQUITY RESTRUCTURING AND WARRANT PURCHASE AGREEMENT
